ITEMID: 001-21979
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: MEADS AND OTHERS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants are United Kingdom nationals, who were born in 1959, 1993 and 1996 respectively and live in Haverhill, Suffolk. The first applicant is the mother of the second and third applicants.
The facts of the case, as submitted by the applicants, may be summarised as follows.
The first applicant suffers from chronic obstructive pulmonary disease, which is a terminal illness affecting the heart and lungs. Her doctor advised her to rest and that she was in no state to do anything else. Her oldest son, the second applicant, suffers from asthma.
The first applicant is divorced from her husband, who is in the United States Air Force and apparently no longer lives in the United Kingdom. The applicants continued to live in the matrimonial home which was in his name. It was a large house, with a garden and therapeutic pool for use of her son.
The applicant’s former husband was made bankrupt and his interest in the property was vested in the trustee in bankruptcy.
Barclays Bank took proceedings for possession of the matrimonial home, claiming considerable arrears in mortgage payments. An order for possession was made by Cambridge County Court on 29 February 2000. The first applicant made various applications to suspend possession which resulted in short extensions.
On 23 June 2000, the County Court heard an application for ancillary relief in the divorce proceedings. The District Judge made no order for the transfer of the matrimonial home but awarded the applicant a lump sum. Because of the costs attached to the home, it was considered that she would not have received any benefit from such a transfer.
The first applicant applied to extend the time for appealing against the ancillary relief order and for permission to appeal against the order refusing to suspend the warrant of possession. These requests were refused by the County Court on 26 September 2000. The applicant’s appeal was refused by the Court of Appeal on 12 January 2001.
The date for execution of the order was set for 27 April 2001. This was adjourned pending the applicants’ application for a cancellation of the eviction. The eviction of the applicants from their house was then set for 4 May 2001. This date was also vacated when the first applicant made a further application to the court to stay the eviction. She raised arguments, inter alia, that due to her medical condition it was not reasonable for the bank to evict her, that she had made offers to pay the arrears in the past which the bank had refused and that she could now pay the arrears.
On 2 May 2001, the County Court judge refused the first applicant’s applications. He noted that there were substantial arrears in payments (in excess of 26,400 pounds sterling (GBP)) and that monthly instalments now stood at GBP 686.70, with 165.40 payable as interest on the arrears. In her previous letters to the bank, she had made it clear that it was her former husband who was to pay the arrears but the bank however had found that there was no adequate agreement as to how the arrears were to be dealt with. Though the first applicant claimed that she could pay out of her income, her income was noted as being GBP 1,514 per month, whereas the current mortgage instalments were GBP 852. She had no capital or savings with which to pay off the arrears. As regards her medical condition, the court had not been provided with a medical report but seen a note from which it appeared that the first applicant suffered from chronic obstructive pulmonary disease. The judge concluded:
“There is no realistic chance that the mortgage will be paid within a reasonable time... I have no alternative but to dismiss the application. I am concerned by the practical consequences. What in practical terms will happen?... where are [the applicants] to go? [The first applicant] has not been in touch with social services since September last year and therefore does not know if she can pack up in a day or two.
I’ve come to the conclusion, bearing in mind the practical realities of eviction, to... remove the eviction from 4 to 21 May 2001. Beyond that seems unfair on the claimant, now that there is a possibility of a negative equity... I also intend to direct the court office immediately to phone the Suffolk Social Services and the local housing authority of St Edmondsbury Borough Council to explain to them this order and to seek their assistance in finding alternative accommodation. It is incumbent on [the first applicant] to contact the housing department and make sure they are appraised.”
On 18 May 2001, the applicants were informed that they should vacate the house by 22 May 2001, at 10.30 a.m.
The first applicant made a further application to the court against the enforcement. On or about 8 May 2001, the County Court judge refused her application. He noted that he had directed the court office to notify the social services and that the first applicant had been in touch with them and the housing authority. She had a meeting arranged with the latter. He found no new matters arising and stated that her medical problems did not give him any right to suspend the warrant for possession.
On 22 May 2001, the applicants were required to leave their home by the bailiffs enforcing the possession order. They went to live with the first applicant’s father, who lives in a one-bedroom property. The first applicant made an application to this Court on the same day.
The local housing authority meanwhile offered the applicants accommodation in a two-bedroom bungalow. The first applicant refused it, alleging that it was unsuitable for her and her children, as, inter alia, there were steps leading to the front door and it was too small to house all their possessions. On 24 May 2001, the housing authority informed her that they had no other accommodation that they could offer and that if she declined this property they would have to regard her decision as a discharge of their duty towards her and she would have to find her own property. By letter of 30 May 2001, the housing authority stated that modifications could be made to the house on the recommendation of an occupational therapist (e.g. concerning the applicants’ claimed health requirements) and urged her to accept the property. The first applicant declined.
On 8 June 2001, the bank obtained an order to remove the applicants’ personal possessions from the house unless the applicants took them within seven days. The first applicant claimed that she was unable to arrange for storage due to the costs involved. The bank informed her on 18 June 2001 that she should inform them of where her possessions should be delivered or they would be obliged to dispose of them to defray their costs of storage.
In a letter dated 22 August 2001, the Government submitted that the social services had offered the first applicant advice and assistance which she had declined. The County Council Disability Team had meanwhile given the family a holiday grant. The housing authority records indicated that the first applicant had refused the two bedroom bungalow as it was too small and did not have a therapeutic pool. They had a long waiting list for the type of property which the first applicant would have liked and while willing to place her on the waiting list, could not justify housing her in such a property before persons who had been on the waiting list for many years.
In a letter of 27 September 2001, the first applicant informed the Court that she had found a house suitable to her needs and was in the process of moving in.
